DETAILED ACTION
Application 16/958426, “SOLID ELECTROLYTE, METHOD FOR PREPARING SAME, AND ALL-SOLID BATTERY COMPRISING SAME”, is the national stage entry of a PCT application filed on 1/11/19 and claims priority from a foreign application filed on 7/9/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 7/20/22.  

Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 17 in the reply filed on 7/20/22 is acknowledged.
Claims 15 and 16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-14 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitation “the multifunctional acrylate-based polymer is cross-linked with the polyalkylene oxide to form a semi-interpenetrating polymer network” is unclear.  More specifically, the claim as worded could be interpreted to require that the acrylate-based polymer is linked, aka bonded, to the polyalkylene oxide to form the semi-interpenetrating network.  However, “semi-interpenetrating network” is a term of the art that implies two distinct polymer phases which are not bonded together, but are instead mechanically entangled (see for example Suh (US 2018/0034058).  Thus, this interpretation provides for a bonded structure which appears to contradict the normal nomenclature used in the art.  Applicant has not set forth a new definition of “semi-interpenetrating network”, thus the conventional meaning of interpenetrating network should be applied in claim interpretation.   The claim as worded could alternately be interpreted such that “the multifunctional acrylate-based polymer is cross-linked with the polyalkylene Oxide to form a semi-interpenetrating polymer network” is a process step, implying that the two polymers are crosslinked at the same time (“cross-linked with” being interpreted a temporal preposition relating to the timing of crosslinking).  This interpretation is mutually exclusive with the first given interpretation.  Since i) two interpretations of the claim are possible, and ii) one of the interpretations appears to conflict with the plain meaning of “semi-interpenetrating network”, the claim as worded is unclear.  For the purposes of the art rejections below, the broadest reasonable interpretation is found to include both interpretations.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 9 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 10-2014-0145450; citations taken from machine translation).
Regarding claim 1, 4, 5, 6 and 9,  Lee teaches a solid polymer electrolyte (“solid polymer composite electrolyte”, paragraph T013) comprising: a multifunctional acrylate-based polymer such as polyethylene glycol diacrylate (“crosslinked polymer matrix… polyethyleneglycol diacrylate”, paragraph T017); a C2 to C10 polyalkylene oxide such as polyethylene oxide (“linear polymer… polyethylene oxide”, paragraph T020); a lithium salt such as LiPF6 (“LiPF6”, paragraph T030); and a non-aqueous solvent comprising sulfolane (“organic solvent”, paragraph T033; “alcoholic solvent… sulfolanes”, paragraph T037), wherein the multifunctional acrylate-based polymer is cross-linked with the polyalkylene oxide to form a semi-interpenetrating polymer network (semi-IPN) (“The cross-linked polymer matrix may further include a linear polymer 20 to form a semi-interpenetrating network (semi-IPN) structure”, paragraph T019).

Regarding claim 17, Lee remains as applied to claim 1.  Lee further teaches the solid polymer electrolyte as a subcomponent of a an all solid-state battery comprising the solid polymer electrolyte and electrodes (paragraph T099).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 8, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-2014-0145450).
Regarding claim 2, Lee remains as applied to claim 1.  Lee does not expressly teach wherein the C2 to C10 polyalkylene oxide is present in an amount of from 0.1 parts by weight to 10 parts by weight, based on 100 parts by weight of the multifunctional acrylate-based polymer.
However, Lee does teach including the linear polymer [polyalkylene oxide] at an amount of 1 to 30% by weight for the benefit of balancing flexibility and mechanical strength (paragraph T021]).
The claimed range of 0.1 to 10 parts by weight is therefore found to be obvious over Lee because i) the Lee range overlaps the claimed range (see MPEP 2144.05 I), and ii) Lee teaches the content of the linear polymer [polyethylene oxide] as a result effective variable for balancing flexibility and mechanical strength, discovery of the workable range of such result-effective variables being obvious to the skilled artisan at the time of invneiton (MPEP 2144.05 II).

Regarding claim 7-8, Lee remains as applied to claim 1.  Lee does not expressly teach wherein the lithium salt is present in an amount of from 10 parts by weight to 50 parts by weight, based on 100 parts by weight of the electrolyte and does not appear to teach wherein the lithium salt has a concentration of from 0.5 M to 2.5 M relative to the non-aqueous solvent for the benefit of providing desirable equality, viscosity and ion movement. (paragraph T031)
However, Lee does teach wherein the lithium salt has a concentration of from 0.1 M to 2.0 M relative to the non-aqueous solvent for the benefit of providing desirable equality, viscosity and ion movement (paragraph T031).
The claimed range of 0.5 M to 2.5 M is therefore found to be obvious over Lee because i) the Lee range overlaps the claimed range (see MPEP 2144.05 I), and ii) Lee teaches the salt concentration as a result effective variable for providing desirable equality, viscosity and ion movement, discovery of the workable range of such result-effective variables being obvious to the skilled artisan at the time of invneiton (MPEP 2144.05 II).
As to the requirement that the lithium salt is present in an amount of from 10 parts by weight to 50 parts by weight, based on 100 parts by weight of the electrolyte, this limitation is drawn to an alternate manner of expressing the concentration of the lithium salt.  Accordingly, this feature is also found to be obvious at least because the salt concentration is established as a result-effective variable by Lee for the given reasons.  

Regarding claim 10, Lee remains as applied to claim 1.  Lee does not expressly teach wherein the electrolyte has a thickness of from 10 μm to 300 μm.
However, Lee does teach wherein the electrolyte has a thickness of from 5 μm to 100 μm (paragraph T040; ) for the benefit of balancing performance and manufacturability of the electrochemical device (paragraph T040).
The claimed range of 10 μm to 300 μm is therefore found to be obvious over Lee because i) the Lee range overlaps the claimed range (see MPEP 2144.05 I), and ii) Lee teaches the electrolyte thickness as a result effective variable for providing desirable balance of performance and manufacturability of the electrochemical device, discovery of the workable range of such result-effective variables being obvious to the skilled artisan at the time of invneiton (MPEP 2144.05 II).

Regarding claim 11, Lee remains as applied to claim 1.  Lee does not appear to teach wherein the electrolyte has an ionic conductivity at 25° C. of from 1.0×10−6 S/cm to 5.0×10−4 S/cm.
However, Lee does teach an exemplary ionic conductivity value of 1×10−3 S/cm, characterized by Lee as “a level applicable to batteries” (paragraph T118).
As described in MPEP 2144.05 I, a prima facie case of obviousness may exist when the claimed range does not overlap the prior art range but is merely close.  
In this case, the prior art range provides a higher conductivity than the claimed range, and is taught as effective for battery applications.  Thus, the skilled artisan would not have found the production of an electrolyte with lower conductivity as in the claimed invention to be an inventive advance.  Instead, the production of a lower conductivity electrolyte was within the skill of the artisan making the claimed range prima facie obvious.  

Regarding claims 13 and 14, Lee remains as applied to claim 1.  Lee does not expressly state that the solid polymer electrolyte comprises 70 weight percent or more, or more narrowly 90 weight percent or more, of solids based on a total weight of the electrolyte.
However, Lee does teach that the solid electrolyte may comprise 60 to 90% by weight of an inorganic particles (paragraph T028).
Selection of weight 90% inorganic particles requires a total solid content of the electrolyte exceeding 90 wt %; therefore, an embodiment having more than 90 weight percent of solids is obvious over Lee.  

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee (KR 10-2014-0145450) and Choi (US 2016/0064773).
Regarding claim 3, Lee remains as applied to claim 1.  Lee teaches the use of polyethylene oxide, readable on the C2 to C10 polyalkylene oxide, but is silent as to the polyalkylene oxide having a weight average molecular weight of from 1,000 g/mol to 1,500,000 g/mol.
In the battery art, Choi teaches the use of a commercially available polyethylene oxide having a molecular weight of 600,000 in the production of an electrolytic material (paragraph [0258]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to use a polyethylene oxide having a weight average molecular weight of from 1,000 g/mol to 1,500,000 g/mol, since commercially available polyethylene oxides used in the art to produce electrolytic materials fall within this range, as taught by Choi. 
Such a modification merely requires the simple substitution of a specific commercially available polyethylene oxide for the generic polyethylene oxide of Lee to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee (KR 10-2014-0145450) and Albano (US 2016/0351973).
Regarding claim 12, Lee remains as applied to claim 1.  Lee does not appear to teach wherein the electrolyte further comprises at least one flame-retardant additive selected from the group consisting of a halogen-based flame retardant, a phosphorus-based flame retardant, a nitrogen-based flame retardant and an inorganic compound flame retardant.
In the battery art, Albano teaches that an inorganic compound flame retardant may be added to a polymeric separator for the benefit of protecting the device from thermal runaway (paragraph [0099]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to add an inorganic compound flame retardant to the solid polymer for the benefit of improving the thermal safety of the battery.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19 of copending Application No. 17/042805 (hereinafter ‘805).
Regarding claims 1-14 and 17, ‘805 also claims a solid polymer electrolyte and an all solid-state battery comprising the solid polymer electrolyte.  The solid polymer electrolyte of ‘805 appears to include substantially all of the elements which are claimed in the instant invention.  ‘805 further claims a flame retardant polymer which is present blended with the semi-interpenetrating network, which is not claimed as such in the instant invention.  However, the instantly claimed invention is found to be obvious over ‘805 at least because it does not exclude such a flame-retardant polymer present blended therewith.  Moreover, instant claim 12 does require a flame-retardant additive, thereby suggesting likeness with the ‘805 invention.  
Accordingly, claims 1-14 and 17 are found to be obvious over the ‘805 claimed invention and are provisionally rejected as nonstatutory double patenting.  

This is a provisional nonstatutory double patenting rejection.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Basak (US 2016/0049690): electrolyte compositions based on interpenetrating polymer networks; detail background listing of prior art embodiments.
Lee (US 20150155594): polymer electrolyte comprising interpenetrating network; an embodiment includes acrylate units and alkylene oxide units.
Kim (US 2017/0125868): a solid electrolyte comprising liquid solvent contained in a polymeric matrix may be used to produce an all-solid state battery (paragraph [0093]).
Suh (US 2018/0034058): provides state of the art definition of “interpenetrating network” is solid electrolytes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723